Citation Nr: 9901642	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-25 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel





INTRODUCTION

The veteran had active duty from November 1942 December 1945.

This matter comes before the Board of Veterans Appeals 
(Board) from an April 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The claim of entitlement to service connection for the cause 
of the veterans death is not supported by competent medical 
evidence of a nexus between the cause of death and service or 
a service-connected disorder.


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veterans death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A review of the certificate of the veterans death discloses 
that he died in January 1996 at the age of 76.  The immediate 
cause of death was listed as probable myocardial infarction, 
due to coronary artery disease, due to aortic stenosis.  The 
approximate interval between the fatal condition and death 
was shown to be minutes.  The approximate interval between 
coronary artery disease and death was 10 years, and 15 years 
between the onset of aortic stenosis and death.  Other 
significant conditions contributing to the cause of death but 
not related to death were cerebrovascular disease, dementia, 
and hypertension.

At the time of death, service connection was in effect for 
the following: psychoneurosis anxiety, evaluated as 50 
percent disabling, residuals of fracture of the right 
scapula, and concussion of the chest and abdomen, evaluated 
as noncompensable.  The combined disability evaluation was 50 
percent. 

The service medical records are negative for evidence of 
cardiovascular disease, including hypertension, 
cerebrovascular disease, or dementia.

An initial VA examination in January 1947 showed the 
cardiovascular system to be normal.  A VA examination in 
March 1948 also showed a normal cardiovascular system.

The following medical evidence pertains to treatment provided 
at Kaiser Permanente facilities from April 1980 to January 
1996.

In April 1980, the veteran was seen with a two-week history 
of a productive cough.  The diagnoses were: probable 
bronchitis, asbestos exposure, murmur of unknown 
significance, hypertension, benign prostatic hypertrophy, and 
chronic anxiety for which the veteran took Valium but had 
been urged to stop.

Medical evidence dated from August to September 1980 shows 
treatment for hypertension.  In August 1980, it was reported 
that the veteran had retired one year earlier due to a 
myocardial infarction.  In October 1980, the diagnosis was 
supraventricular tachycardia with angina of unknown origin 
and aortic stenosis.  An undated emergency room report shows 
that the veteran was seen with complaints of chest 
fullness, weakness, and dizziness.  The diagnosis was 
probable angina.  The veteran was seen in November 1983 with 
complaints of chest pain.

There are numerous medical records dated from March 1991 to 
December 1995 that show treatment for hypertension, aortic 
valve disease, chest pain, and Alzheimers dementia.  

In August 1993, it was reported that the veterans mental 
status had markedly decreased over the previous year or two.  
It was noted that he had been evaluated for memory loss in 
June 1991.  At that time a CT scan had revealed atrophy 
especially in the frontal lobes.  The physician preparing the 
report, related that he had talked to the appellant about the 
fact that the veteran was having classical symptoms of 
Alzheimers disease.

In May 1995, the veteran was diagnosed as having aortic 
stenosis, which was described as probably moderately severe, 
mild left ventricular hypokinesis, mild left atrial 
enlargement, and mild aortic regurgitation.  Medical records 
dated in August 1995 show that the veteran was seen with 
complaints of chest pain and shortness of breath which 
resolved with two nitroglycerin tablets.  The assessment was 
chest painprobable angina secondary to aortic stenosis.

The veteran was hospitalized in October 1995.  On admission 
the veterans medical history was noted to include 
Alzheimers dementia.  It was reported that the appellant had 
been unable to care for the veteran recently due to his 
behavioral problems.  The diagnoses were severe progressive 
Alzheimers disease, critically severe aortic stenosis with 
recurrent angina, congestive heart failure, and pulmonary 
edema. 

In an undated repot of examination for aid and attendance 
received in January 1996, a physician at Kaiser Hospital 
reported that the veterans complaints were chest pain, 
confusion, and depression.  The physician reported that 
because of progressive Alzheimers disease, the veteran could 
not coordinate fine movements, clothe himself, or keep 
himself clean.  It was also reported that the veteran had 
severe memory loss from Alzheimers disease, and that he 
became much more agitated and disoriented when away from 
home.  He also experienced severe dyspnea on exertion from 
congestive heart failure.  The diagnoses were progressive 
Alzheimers disease, recurrent congestive heart failure and 
pulmonary edema, and critical-severe aortic stenosis.

On the day before his death in January 1996, the veteran was 
seen in the emergency department at Kaiser Permanente 
Hospital, after being found on the floor and experiencing 
left sided weakness.  It was again noted that the veteran had 
a history of severe aortic stenosis, progressive Alzheimers 
disease, angina, hypertension, and esophageal stricture.  The 
diagnoses were cerebral vascular accident (ischemia), 
dementia, and multiple medical problems.

Pertinent Law and Regulations

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service-connected is 
not sufficient; the appellant must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  8 
U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for the claim for service connection for the cause 
of the veterans death to be well grounded, in addition to 
medical evidence of a current disability (the current 
disability being the condition that caused the veteran to 
die), there must be medical or lay evidence of the incurrence 
of a disease or injury in service and medical evidence of a 
nexus between the in-service disease or injury and the 
current disability.  Carbino v. Gober, 10 Vet. App. 507 
(1997).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  Therefore, if the claim for service connection is 
based on the relationship of one disorder to another, 
competent medical evidence showing that such a relationship 
exists must be submitted in order to make the claim well 
grounded.  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996).

A lay person is, however, competent to provide evidence on 
the occurrence of observable symptoms during and following 
service.  If the claimed disability is manifested by 
observable symptoms, lay evidence of symptomatology may be 
adequate to show the nexus between the current disability and 
the in-service disease or injury.  Nevertheless, medical 
evidence is required to show a relationship between the 
reported symptomatology and the current disability, unless 
the relationship is one to which a lay persons observations 
are competent.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (1998).

Analysis

The appellant has asserted that the veterans service-
connected psychoneurosis lead directly to his death by 
causing his mind to stop working.  She asserts that the 
dementia noted on the veterans death certificate was 
actually a manifestation of the service connected psychiatric 
disability.  The appellant has offered no medical evidence in 
support of this theory.  The evidence shows that medical 
professionals attributed the veterans dementia to 
Alzheimers disease.  In the years proximate to the time of 
the veterans death there was no reported treatment for the 
service connected psychiatric disability.

The only evidence tending to show a connection between the 
veterans service and his death consists of the  appellants 
statements.  However, as a lay person, she is not competent 
to provide an opinion as to medical diagnosis or causation.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  There is no competent 
evidence that the veterans death was in any way related to 
service.  Because of the lack of competent evidence a nexus 
between the cause of the veterans death and service or a 
service-connected disability, the claim for service 
connection for the cause of the veterans death is not well 
grounded and is, thus, denied.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995).

In light of the foregoing, the Board finds that the appellant 
has not submitted a well-grounded claim of entitlement to 
service connection for the cause of the veterans death.  38 
U.S.C.A. § 5107.


ORDER

Service connection for the cause of death is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
